Citation Nr: 0008194	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a waiver of recovery of loan guaranty 
indebtedness in the amount of $18,621.50, plus interest. 


INTRODUCTION

The record indicates that the veteran served in Vietnam.

In April 1993, the Committee on Waivers and Compromises 
(Committee) denied the veteran's request for a recovery of 
loan guaranty indebtedness in the amount of $18,621.50, plus 
interest.  The veteran perfected an appeal therefrom.


FINDINGS OF FACT

1.  In August 1993, the veteran received a VA loan guaranty 
in the amount of $48,650.

2.  In February 1985, the RO received notice of default of 
the loan and informed the veteran of the default.  

3.  In November 1987, VA resold the home "as is" for the 
amount of $35,600, thereby creating an indebtedness amount of 
$18,621.50, plus interest.

4.  The RO apparently informed the veteran of the 
indebtedness amount created and in January 1993 he requested 
a waiver.

5.  The evidence shows that the veteran was at fault in the 
creation of the indebtedness amount and that he did not 
adequately attempt to mitigate the amount of the indebtedness 
by maintaining mortgage payments or cooperating with VA.

6.  The collection of the indebtedness amount would not 
create undue financial hardship or defeat the purpose for 
which benefits were intended.  

7.  The veteran either remained on the premises up until 
foreclosure proceeding began or rented the property to other 
persons; thus, he was unjustly enriched.

8.  The veteran did not change his position or relinquish a 
valuable right in reliance on VA benefits.  


CONCLUSION OF LAW

Recovery of the loan guaranty indebtedness in the amount of 
$18,621.50, plus interest, would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.964, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  VA, therefore, has a duty to assist 
him in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  On substantive appeal in March 1994, 
the veteran stated that recovery of the indebtedness amount 
would create financial hardship.  In April 1994, the RO asked 
the veteran to complete and submit a Financial Status Report, 
and to explain if the rental income of $20,852.91 that he 
received during the year of the foreclosure was paid to him 
or to the mortgage company.  The veteran was told that the 
requested information should be returned within ten days.  
The veteran did not respond.  In May 1994, the RO issued to 
the veteran a supplemental statement of the case, discussing 
the reasons and bases for the denial of the claim.  Again, 
the veteran did not respond.  In view of the foregoing, the 
Board of Veterans' Appeals (Board) finds that the VA has 
adequately attempted to assist the veteran and additional 
development is not warranted.  Because of the veteran's 
failure to submit requested information to substantiate his 
claim, the Board will adjudicate the matter on the evidence 
of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Background

In August 1983, the veteran received a VA home loan guaranty 
in the amount of $48,650.  Thereafter, a February 1985 Notice 
of Default shows that VA attempted to contact the veteran on 
three separate occasions, that the property was being 
occupied by the veteran, and that the reason for default had 
not been determined.  It was noted that the RO had been 
unsuccessful in establishing contact with the veteran.  
Although it had continued to send collection letters and 
telephoned the residence, no response had been received.  The 
veteran had shown no effort to contact the office concerning 
the default.  In spite of the foregoing, however, forbearance 
was requested to continue with collection efforts to cure the 
loan.  

In March 1985, the RO again mailed a notice of default to the 
veteran.  A March 1985 Notice of Intention to Foreclose 
documents that the RO had mailed notice that it had received 
several checks from the veteran, but all of the checks had 
been returned for the total amount due.  The notice also 
documented that on March 25th the RO had talked with the 
veteran and he told them that he would express mail the total 
amount due by March 27th.  However, the RO had not heard from 
him so a foreclosure at the earliest possible date was 
requested.  

In July 1985, the RO again mailed notice informing the 
veteran that his loan was reported to them in February 1985 
as being in default.  The veteran was asked to submit 
information so that they would be informed of the status of 
the loan.  

A November 1986 Notice of Intention to Foreclose shows that 
the total amount of delinquency was $1,962.44 and that the 
unpaid balance of loan, including unpaid accrued interest as 
of November 1986, was $54,421.20.  It was noted that the 
veteran had not responded to any of their collection efforts 
or to any collection mail.  Due to the lack of regard and 
interest shown by him, a foreclosure approval was requested 
at the earliest possible date.  The report also shows that 
the property was occupied.

A second November 1986 notice shows that the veteran's spouse 
had contacted the office and stated that the reason for 
default was due to her temporary unemployment and son's 
illness.  She also stated that she would submit the total 
amount due by October 20, 1986.  The amount promised, 
however, was not received and thereafter, the veteran's 
spouse could not be contacted by telephone.  It was concluded 
that due to the veteran's lack of regard towards the 
obligation, foreclosure was recommended.  The report also 
documents that the veteran's monthly income was $3,700, that 
his monthly obligations totaled $1,945, and that he was 
employed.  The veteran's spouse had been unemployed for nine 
weeks.

Thereafter, the evidence indicates that the property was sold 
"as is" for the amount of $39,600.  The property was also 
occupied at that time.  (See Summary of Basis for Liquidation 
Procedures dated in March 1987, May 1987 letter from RO, and 
VA Closing Statement dated in November 1987).  

In January 1993, the veteran requested a waiver of the 
balance due on the loan.  He explained that due to 
circumstances beyond his control he became financially 
crippled after going through a stormy divorce.  At that time, 
he was also quite ill and unable to make good decisions.  The 
veteran also stated that he lost other real estate property, 
too.  (It is noted that in light of the absence of the 
notification letter apprising the veteran of the indebtedness 
amount, as well as a Certified Mail-Return Receipt Requested 
substantiating the date of issuance of the foregoing, the 
Board finds that the request for a waiver of indebtedness was 
timely filed, 38 C.F.R. § 1.965(e)(1999); see also 
38 U.S.C.A. § 5302(b)). 

A February 1993 Financial Status Report shows that the 
veteran's combined monthly net income was $1,560 and his 
monthly expenses totaled to $1,380.  The remaining balance 
was $180.  The veteran's monthly expenses were listed as $220 
for rent or mortgage payment, $300 for food, $115 for 
utilities and heat, $57 for telephone, $75 for insurance, 
$100 for clothing, $30 for medical, $125 for transportation, 
and $358 for monthly payments on installment contracts and 
other debts.  The veteran also stated that he could pay $50 
toward his VA indebtedness amount.

In April 1993, the Committee denied the waiver request.  The 
Committee found that the veteran was at fault in the creation 
of the loan indebtedness amount.  The Committee also noted 
that the veteran was on the property approximately eight 
months after the default, that there was no evidence that he 
tried to dispose of the property prior to foreclosure, and 
that there was no evidence showing that to require repayment 
of the debt over the next three to five years would create an 
undue financial hardship.  The veteran had been employed 
since 1968.  

In April 1993, the veteran replied that he had received the 
notice of denial for the waiver and that he was in a position 
to begin reimbursement of the loan with a monthly payment of 
$100, the first of which was enclosed.  He also stated that 
in good faith he intended to increase the monthly amount in 
the future as his financial situation improved and should he 
come into monies at any time that would enable him to pay off 
his debt in full, he would.  

In October 1993, the veteran filed notice of disagreement 
with the Committee's denial.  With notice of disagreement, 
the veteran also submitted a November 1987 Notice to Person 
Apprehended For Emergency Detention, which shows that he was 
committed to Bayview Mental Hospital for a period of twenty-
four hours for alcoholism.  The veteran also reiterated that 
at that time, he was going through a "stormy" divorce and 
did not have the ability to make good decisions.  

Additionally, the veteran submitted a January 1986 statement 
from the Costal Bend Wellness Center, showing that he had 
family problems and medical reports dated from November to 
December 1987, including a Report of Psychological Evaluation 
from G.E.M., M.D., showing assessments of alcohol dependence 
and marital problems, and a consultation report from Bayview 
Psychiatric Hospital, showing diagnoses of alcohol abuse and 
an abnormal thyroid.  He also submitted a copy of his 
February 1988 divorce decree, showing that while married, he 
and his spouse owned four real estate properties and a 
February 1991 statement detailing his life experiences of 
growing up with an alcoholic stepfather. 

The veteran's Federal Income Tax Reports dated from 1984 to 
1992 were also received.  The reports show that in 1984, the 
veteran's and his spouse's wages, salaries, tips, etc., 
totaled $50,295 and they either received or loss $32,173.26 
from rents, royalties, etc.; in 1985, they earned $53,201.02 
and either received or loss $33,232.53 from rents, etc.; in 
1986, they earned $50,935 and either received or loss 
$20,852.91 from rents, etc.; in 1987 their joint income 
totaled $62,214.44 and they either received or loss 
$20,506.52 from rents, etc.  The tax reports from 1988 to 
1992 show that the veteran's income ranged from $31,301.15 to 
$35,214.49. 

The veteran also submitted statements maintaining that his 
gross monthly income was $3,700 prior to deductions in 1986 
and that he also paid child support in the amount of $300 at 
that time.  He asserted that he never received notice of the 
foreclosure proceedings and that he no longer lived at the 
home.  The veteran added that at that point in his life he 
was financially crippled and his ex-wife also lost the home 
that she owned prior to their marriage.  

Law, Regulations, and Analysis

With respect to any loan guaranteed, incurred, or made under 
Chapter 37 of this title, the Secretary shall, except as 
provided in subsection (c) of this section, waive payment of 
an indebtedness to the VA by the veteran (as defined in 
sections 101, 3701, and 3702(a)(2)(C)(ii) of the title), or 
the veteran's spouse, following default or loss of the 
property, where the Secretary determines that collection of 
such indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).

38 U.S.C.A. § 5302(c) provides that the recovery of any 
payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of such recovery 
or the collection of such indebtedness (or any interest 
thereon).  Id. 

The regulations provide that any indebtedness of a veteran or 
the indebtedness of the spouse shall be waived only when (1) 
following default there was a loss of the property which 
constituted security for the loan guaranteed, insured or made 
under chapter 37 of title 38 United States Code; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  
38 C.F.R. § 1.964(a)(1-3).

In April 1993, the Committee denied the veteran's request 
under the equity and good conscience analysis.  The Committee 
reasoned that the veteran was at fault in the creation of the 
debt and that review of the Financial Status Report indicated 
that repayment of the debt would not deprive him or his 
family of the necessities of life.  Because the record 
establishes that following default there was a loss of the 
property and that entitlement to a waiver is not precluded by 
law, the Board will proceeded to inquire into whether 
collection of overpayment indebtedness would be against 
"equity and good conscience."  Id.

Under 38 C.F.R. § 1.965(a), the phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration is to be given to various elements which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor, where such actions contribute to the 
creation of the debt and balancing of faults, where VA fault 
is also involved; undue hardship, where collection of the 
debt deprives the debtor of basic necessities; whether 
collection of the debt would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment; and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, in other words, changing one's 
position to one's detriment.  38 C.F.R. § 1.965(a)(1)-(6).

After carefully reviewing and weighing the evidence of 
record, the Board finds that it would not be against the 
principles of equity and good conscious for the VA to collect 
the total loan guaranty indebtedness amount of $18,621.50, 
plus interest.  In this case, the five elements for 
consideration weigh against the granting of a waiver.  
Berotti v. West, 11 Vet. App. 193 (1998).

First, the record shows that the veteran is exclusively at 
fault for the creation of the indebtedness amount.  In 
February and March 1985, the RO informed the veteran of the 
notice of default and of its intention to foreclose.  VA also 
advised the veteran to contact the office if his attempts to 
cure the loan were unsuccessful.  The RO received several 
checks from the veteran, but all of them were returned for 
the total amount due.  Although the veteran stated that he 
would submit the total amount due, he never did.  In 1986, VA 
talked with the veteran's spouse and she promised that 
payments would be mailed by March 27th.  Nonetheless, no 
payments were forthcoming, nor did the veteran or his spouse 
contact his mortgage company to arrange to pay for the 
delinquent installments and reinstatement of the loan.  
Thereafter, the record is devoid of any correspondence from 
the veteran until receipt of his January 1993 request for a 
waiver.  Although the veteran later explained that he 
defaulted on the loan because of medical and family 
difficulties, the objective evidence shows that he was at 
fault in the creation of the indebtedness amount and that VA 
did not share fault in the creation of the indebtedness 
amount.  

Second, the record shows that the collection of the loan 
would not create undue financial hardship for the veteran.  
Undue hardship exists where collection, in installments if 
necessary, would seriously impair the veteran's ability to 
provide him and his dependents with the necessities of life, 
including food, clothing, shelter, and medical attention.  
See Stone v. Derwinski, 1 Vet. App. 56 (1992).  Financial 
hardship requires an examination of the veteran's current 
financial status, with attention to his future prospects as 
well.  The veteran is expected to afford the same attention 
and expend the same effort in relieving the Government 
obligations as he does to other obligations.  Id.  

Regarding the undue hardship factor, the Board initially 
points out that the veteran has been employed since 1968.  
The record shows that from 1984 to 1988, the veteran's and 
his spouse's income combined to total in excess of $50,000.  
The veteran's Federal Income Tax returns from 1988 to 1992 
show that his income remains in excess of $30,000.  
Additionally, on his February 1993 financial status report, 
the veteran reportedly had a monthly balance of $180 after 
paying his monthly expenses and stated that he could repay 
$50 towards the VA indebtedness amount.  In April 1993, the 
veteran acknowledged that he was in a position to begin 
repayment of the loan with a monthly payment of $100 and that 
he intended to increase that amount when his finances 
improved.  The record also is devoid of any evidence 
demonstrating that the veteran was in arrears in payments on 
installment contracts and other debts, or showing that he has 
ever filed bankruptcy.  In light of the foregoing, the Board 
finds that the veteran would not experience undue financial 
hardship which would deprive him of basic necessities, if 
required to repay the VA.  With prudent budgeting, he could 
reasonably allocate moneys toward the overpayment.  As 
previously noted, the veteran is expected to afford the same 
attention and expend the same effort in relieving the 
Government obligations as he does to others obligations.  
Recoupment of indebtedness would neither deprive the veteran 
of basic necessities or cause undue financial hardship.

Third, a waiver of recovery of the loan guaranty indebtedness 
amount would result in unjust enrichment to the veteran.  In 
this case, the record shows that since receiving notice of 
default in 1985 up until foreclosure proceedings, the 
property at issue remained occupied.  During this time, the 
veteran had not paid or adequately attempted to pay his 
mortgage.  While it is unclear if the veteran received rental 
monies or loss money on his rental properties, thereby 
receiving a tax deduction, the evidence nonetheless shows 
that he received additional benefits to which he was not 
entitled.  Given the foregoing, a waiver of recovery of the 
indebtedness amount would result in sizable unjust enrichment 
to the veteran, to the extent that he received benefits to 
which he was not entitled.  

Fourth and fifth, collection of the debt would not defeat the 
purpose of the VA loan guaranty program and the veteran has 
not alleged or suggested that he has changed his position to 
any detriment in reliance on VA benefits which would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  

Finally, the Board recognizes the veteran's contentions which 
maintain that he was medically unable to make good decisions 
at that time as a result of his alcoholism.  The Board is 
also cognizant of the medical evidence showing that he 
received treatment for his addiction and that he also had 
family problems during the time of the default.  Nonetheless, 
and in spite of the veteran's personal problems encountered, 
he was still obligated to submit mortgage payments.  Further, 
there is no evidence of record demonstrating that he 
adequately attempted to mitigate his fault in the creation of 
the indebtedness amount.  The record shows that the veteran 
either submitted checks that were returned for the total 
amount due or failed to respond to VA requests for 
information.  As such, the Board finds that the veteran's 
contentions of experiencing mental instability and/or 
financial hardship during this time are of little or no 
probative value.  

The Board also acknowledges the veteran's arguments which 
maintains that he did not receive notice of the foreclosing 
proceedings.  The evidence of record, however, does not 
support those assertions.  The record shows that from 
February to July 1985, VA informed the veteran of the notice 
of default and asked him to cure the indebtedness amount.  
Documentation shows that during this time he at least on one 
occasion responded to VA's requests for information.  A March 
1985 Notice of Intention to Foreclose documents that although 
the veteran had submitted several checks that had to be 
returned for the total amount due, and a November 1986 Notice 
of Intention to Foreclose reflects that the veteran's spouse 
contacted the VA and stated that the reason for the default 
was due to her temporary unemployment and her son's illness.  
She then told VA that she would submit the total amount due 
by October 20, 1986.  The record also shows that by written 
correspondence in May 1987, VA told the occupant residing at 
the property that the loan had been terminated by foreclosure 
and that the keys should be returned to the management 
broker.  The evidence therefore shows that the veteran knew 
or reasonably should have known of the foreclosure 
proceedings.  The Board also notes that the veteran's bare 
allegation provides nothing of evidentiary value which would 
support his conjecture.  Furthermore, even assuming that the 
veteran's argument is true, failure to receive actual notice 
does not mean that notice requirements were not properly 
executed.  As such, the Board finds that the evidence shows 
that the veteran received proper notice or, in the 
alternative, the evidence fails to rebut the presumption of 
proper notice of foreclosure.  See generally, Berotti v. 
West, 193 Vet. App. at 198; Ashley v Derwinski, 2 Vet. 
App. 307 (1992).

Considering the foregoing, the preponderance of evidence is 
against the veteran's claim for a waiver of recovery of loan 
guaranty indebtedness and is not in equipoise.  It would not 
be against the principles of equity and good conscience to 
recover the loan guaranty indebtedness amount of $18,621.50, 
plus interest.  38 U.S.C.A. §§ 5302, 5107(b); 38 C.F.R. 
§ 1.965(a).  The appeal is denied.



ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $18,621.50, plus interest, is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

